 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISAAC MICHAEL CASTILLO,                            No. 2:20-cv-0365 KJN P
12                       Petitioner,
13            v.                                         ORDER
14    ROBINSON,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis. This

19   court will not rule on petitioner's request to proceed in forma pauperis.

20          Petitioner is presently incarcerated at Pelican Bay State Prison in Del Norte County. He is

21   serving a sentence for a conviction rendered by the San Bernardino County Superior Court.

22          Pursuant to 28 U.S.C § 2241(d), courts in both the district of conviction and the district of

23   confinement have concurrent jurisdiction over applications for habeas corpus filed by state

24   prisoners. Because petitioner was not convicted in this district, and is not presently confined

25   here, this court does not have jurisdiction to entertain the application.

26          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

27          1. This court has not ruled on petitioner’s application to proceed in forma pauperis (ECF

28   No. 2); and
                                                         1
 1             2. This matter is transferred to the United States District Court for the Central District of

 2   California. 28 U.S.C. § 2241(d); 28 U.S.C. § 1406(a).

 3   Dated: February 27, 2020

 4

 5

 6

 7

 8   cast0365.108b

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
